DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 6/27/19 are accepted.

Claim Interpretation
The language, “orthogonal frequencies that converge over a sampling window”, appears in all 6 independent claims (in the 2nd indented clause, in all cases).  In light of Applicant’s originally-filed specification (see paragraph 23, for example), Examiner has interpreted this to refer to frequencies corresponding to distinct harmonics of the sampling window, with orthogonality understood to mean the L2-inner product of the two functions being 0.  As is well-known in Fourier analysis, this product for any two distinct harmonics is 0, but evaluates to 1 for the product of a given harmonic with itself.  Thus, this constraint is interpreted to mean the frequencies are different integer multiples of the multiplicative inverse of the sampling window.
The language, “...rotating the phases of the sensed magnetic field frequencies to seek convergence of the complex [or modified] Sigmat at a nearly real value”, appears in all 6 independent claims (generally near the middle).  In light of Applicant’s originally-filed specification (see paragraph 25, for example), this has been interpreted to mean rotating the phases so as to minimize the imaginary component.

Claim Rejections - 35 USC § 101
The subject matter is patent-eligible, at least because the claims integrate any abstract limitations into the practical application of synchronizing a transmitter and receiver of a magnetic tracking system.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "multiply the rotated Sigmat by -1 when the real-valued determinant of the rotated Sigmat with the smallest computed error is negative", in combination with the remaining claim elements as set forth in claim 1, and claims 2-6 depending therefrom.
The prior art does not disclose or suggest, "multiplying ... the rotated Sigmat by -1 when the real-valued determinant of the rotated Sigmat with the smallest computed error is negative", in combination with the remaining claim elements as set forth in claim 7, claims 8-12 depending therefrom, and claim 13.
The prior art does not disclose or suggest, "multiply the second modified Sigmat by -1 when the real-valued determinant of the rotated second modified Sigmat with the smallest computed error is negative", in combination with the remaining claim elements as set forth in claim 14.
The prior art does not disclose or suggest, "multiplying ... the second modified Sigmat by -1 when the real-valued determinant of the rotated second modified Sigmat with the smallest computed error is negative", in combination with the remaining claim elements as set forth in claims 15 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The closest art to Applicant’s claimed invention is that disclosed by Higgins et al. (7,873,491) (cited in the IDS submitted 7/29/19), which discloses many of Applicant’s claimed features, but fails to disclose or render obvious at least the limitations quoted above in the reasons for allowance.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nie (“Three-phase wireless power transfer...”; Master’s thesis) discloses a synchronization analysis similar to Applicant’s but was published in 2020 and thus does not qualify as prior art.
Pedrotti (2016/0011013) and Zur (2019/0353745) share inventors and apparently their assignees with the current application, and disclose some of the same features.  However, each fails to disclose or render obvious at least the limitations quoted above in the reasons for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852